Citation Nr: 1811896	
Decision Date: 02/26/18    Archive Date: 03/07/18

DOCKET NO.  14-20 212	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to special monthly compensation based upon the need for aid and attendance.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel






INTRODUCTION

The Veteran had active service from June 1973 to June 1975; January 8, 1996, to January 19,1996; and February 2004 to January 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2013 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in Atlanta, Georgia.

In a May 2014 Appeal To Board Of Veterans' Appeals (VA Form 9), the Veteran had requested a Board hearing before a Veterans Law Judge to be held at the RO.  However, in correspondence received in May 2016 and March 2017, he withdrew his request for a Board hearing.

The Veteran's claims file has been converted into a paperless claims file via the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  All records in such files have been considered by the Board in adjudicating this matter.  


FINDING OF FACT

In correspondence received in October 2015 and March 2017, prior to the promulgation of a decision, the Veteran indicated that he elected to withdraw the appeal before the Board.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal by the Veteran as to the issue of entitlement to special monthly compensation based upon the need for aid and attendance have been met.  38 U.S.C. § 7105 (b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).

REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  Id.  In the present case, in correspondence received in October 2015 and March 2017, prior to the promulgation of a decision, the Veteran indicated that he elected to withdraw the appeal currently before the Board, to wit, entitlement to special monthly compensation based upon the need for aid and attendance.  Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal, and it is dismissed.


ORDER

The appeal as to the issue of entitlement to special monthly compensation based upon the need for aid and attendance is dismissed.



____________________________________________
B. T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


